Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-3 are pending.  Claims 1-3 are examined on the merits.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
             Claim(s) 1-3 is/are directed to a composition    having    an effect of alleviating symptoms of bromhidrosis comprising: ethanol; purified water; salicylic acid; a fragrance; butylene glycol; allantoin; dipotassium glycyrrhizinate; benzalkonium chloride; DL-camphor; lavender oil; and a Houttuynia cordata extract.


            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. , 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. , 132 S. Ct. 1289, i01 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
The composition of Claim 1 is not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the lavender oil, licorice, and Houttuynia cordata that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components lavender, licorice, and 
             Claims 2 and 3 require certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to lavender, licorice, and Houttuynia cordata that occur in the nature.
Step 2B is an analysis of whether or not the additional components such as purified water, ethanol, salicylic acid, a fragrance, butylene glycol, allantoin, benzalkonium chloride, and camphor in the composition make the composition “significantly more” than the judicial exception. In the instance case, the addition of the additional components such as purified water, ethanol, salicylic acid, a fragrance, butylene glycol, allantoin, benzalkonium chloride, and camphor are done for specific reasons that are well understood, routine, and conventional since Lee (US 20080193570 A1) teaches a composition for the Improvement of the Smell of the Armpit comprising those components (see the 103 rejection for details). Therefore, the addition of those components does not make marked differences.            
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional 

	

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	    Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over L88 (US 2008/0193570 A1), in view of Rosenberg Nevo (US 2003/0170190 A1).	            
	          Lee teaches Composite for the Improvement of the Smell of the Armpit (see Title). Lee teaches a composition comprising [0046] Ethanol 80.0 wt. parts (thus claims 2 and 3 are met); [0047] 1,3-Butylene glycol 8.0 wt. parts (thus 5-10, thus claim 2 is met); [0048] Salicylic Acid 0.48 wt. parts (thus 0.3-0.7, thus 0.5, thus claims 2 and 3 are met); [0050[ allatoin 0.05 wt parts (thus 0.01-0.1, thus 0.55, thus claims 2 and 3 are met); [0051] Dipotassium glycyrrhizinate 0.05 dl-camphor 0.02 wt. parts (thus 0.01-0.1, thus claim 2 is met); [0053] Saururus extract 0.01 wt. parts; [0054] green tea extract 0.01 wt. parts (thus a fragrance); [0056] Lavender oil 0.05 wt. parts (thus 0.01 to 1, thus claim 2 is met); and purified water 10.99 wt. parts (thus 10-13 parts, thus claim 2 is met), etc. (see example 1).  Lee also teaches a composition comprising perfume essence 0.01-0.1 wt. parts, etc. (see general example). Lee also teaches this invention in the light of said phenomena has been approached to eradicate basic bacteria with prior emphasis [0003]. Lee teaches purified water 5.0-30 wt. parts [0044] (thus claim 3 is met). Lee teaches Saururus is a prennial herb belonging to Saururus chinensis with its botanical name of Houttuynia Cordata and is known to have effects such as counteracting poison, relaxing bowels, blood cleaning, and anti-bactericidal [0021]. Lee teaches dl-camphor 0.01-0.1 wt. parts [0044 (thus claim 3 is met)
           Lee does not teach the incorporation of the claimed amount of benzalkonium chloride into the composition; neither does Lee teach the claimed 0.255 parts by weight of dipotassium glycyrrhizinate into the composition. 
	          Rosenberg Nevo teaches deodorant compositions and method (see Title). Rosenberg Nevo teaches a group of ten individuals performed the following experiment. Prior to evening shower, the individuals rubbed their right armpits with formulation Pre-shower 3, and their left armpits with placebo (compositions given below). After waiting for three minutes the subjects showered as usual. Microbial counts were estimated directly before application, and the following morning. The individuals themselves, as well as independent judges scored the armpit odors and recorded them, before and after treatment. [0037]. Rosenberg Nevo teaches a method according to claim 4, wherein the antibacterial material comprises benzalkonium chloride (see claim 5). A benzalkonium chloride is used at concentrations in the range of 0.1% 4.0% (w/v) (see claim 7).
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate benzalkonium chloride from Rosenberg Nevo into the composition of Lee since Rosenberg Nevo teaches the antibacterial material comprises benzalkonium chloride, therefore, one of the ordinary skill in the art would have been motivated to use benzalkonium chloride to eradicate the bacteria so as to reduce the odor of armpit. Since both of the references teach improvement of the smell of the armpit, one of ordinary skill in the art would have been motivated to combine the teachings of the references together.
Regarding the claimed amount of benzalkonium chloride, although the prior art did not specifically disclose the amounts of benzalkonium chloride, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentrations of the claimed benzalkonium chlorideare art-recognized result effective variables because they have anti-bacterial effect, which would have been routinely determined and optimized in the pharmaceutical art.
           Regarding the claimed amount of dipotassium glycyrrhizinate, determining an appropriate amount of the components within the composition is deemed merely a matter of judicious
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655